 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is executed as of February
15, 2017, by and between WSI ROCHESTER, INC., a Minnesota corporation, whose
address is 213 Chelsea Road, Monticello, MN 55362 (hereinafter called
“Guarantor”) does hereby grant unto TRADITION CAPITAL BANK, a Minnesota state
banking corporation, whose address is 7601 France Avenue South, Suite 140,
Edina, MN 55435 (hereinafter called “Lender”), a security interest in the
following described property (hereinafter called “Collateral”):

 

1. Collateral.

 

  A. All equipment of Guarantor, whether now owned or hereafter acquired,
including, but not limited to, all present and future machinery, fixtures, parts
and tools, and goods described in any equipment schedule or list herewith or
hereafter furnished to Lender by Guarantor (but no such schedule or list need be
furnished in order for the security interest granted herein to be valid as to
all of Guarantor’s equipment).         B. All inventory of Guarantor, whether
now owned or hereafter acquired and wherever located, including any inventory
used in connection with Guarantor’s operation of its business.         C. Each
and every right of Guarantor for the payment of money, whether such right to
payment now exists or hereafter arises, whether such right to payment arises out
of a sale, lease or other disposition of goods or other property by Guarantor,
out of membership dues, capital calls, capital assessments, transfer fees or any
similar type fees or assessments, out of a loan by Guarantor, out of the
overpayment of taxes or other liabilities of Guarantor, or otherwise arises
under any contract, lease or agreement, whether such right to payment is or is
not already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Guarantor may at any time have by law or agreement
against any account Guarantor or other obligor obligated to make any such
payment or against any of the property of such account Guarantor or other
obligor; all including, but not limited to, all present and future debt
instruments, chattel paper, loans and obligations receivables, tax refunds and
accounts, including checking, escrow, deposit, maintenance, earnest money and
certificate of deposits.         D. All general intangibles of Guarantor,
whether now owned or hereafter acquired, including, but not limited to,
applications for patents, patents, copyrights, trademarks, trade secrets,
goodwill, trade names, customer lists, permits, licenses, warranties and
franchises, and the right to use Guarantor’s name.

 

   

  

 

All substitutions and replacements for and products of any of the foregoing
property not constituting consumer goods and together with proceeds of any and
all of the foregoing property and, in case of all tangible collateral, together
with all accessions and, except in the case of consumer goods, together with all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any such goods.

 

2. To secure prompt payment to Lender at the address stated above or such other
place as designated in a Revolving Promissory Note, of even date herewith,
executed by WSI Industries, Inc., a Minnesota corporation (hereinafter called
“Borrower”) to Lender up to the principal amount of One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) with interest as provided therein,
and any and all extensions and renewals thereof, and any and all future advances
made by Lender to Borrower at Lender’s option, together with all other
liabilities of Borrower to Lender (primarily, secondarily, direct, contingent,
sole, joint, or several) due or to become due or which may have been heretofore,
or may be hereafter, contracted or acquired and the performance by Borrower of
all of the terms and conditions of this Security Agreement (hereinafter referred
to as “Obligations”).

 

GUARANTOR WARRANTS, REPRESENTS AND AGREES THAT:

 

1. Guarantor is or will be the owner of the Collateral which shall be free of
all liens, encumbrances and security interests except purchase money security
interests as specific pieces of equipment as approved by Lender (the “Existing
Liens”) and has authority to execute this Security Agreement.

 

2. Any and all accounts receivable which are Collateral are genuine and
enforceable, and there are no offsets, counterclaims, or defenses to any of
them.

 

3. Guarantor’s inventory, books, records, contract rights and other property
above specified relating to the Collateral are or will be kept at the location
of 213 Chelsea Road, Monticello, MN 55362 and Guarantor will not, without the
prior written consent of Lender, remove or permit the same to be removed from
the location or locations set forth above.

 

4. Guarantor will keep the Collateral insured at all times against loss by fire
and/or other hazards concerning which, in the judgment of Lender, insurance
protection is reasonably necessary, in a company or companies satisfactory to
Lender and in amounts sufficient to protect Lender against loss or damage to
said Collateral and will pay the premiums therefor; that such policy or policies
of insurance will be delivered to and held by Lender, together with loss payable
clauses in favor of Lender as its interest may appear, in form satisfactory to
Lender; and Lender may act as attorney for Guarantor in obtaining, adjusting,
settling and canceling such insurance and endorsing any drafts.

 

5. No financing statement covering the Collateral, or any part thereof, is on
file in any public office, except the financing statement to be filed by Lender
concurrent herewith and financing statements in connection with the Existing
Liens.

 

  2 

  

 

6. Guarantor will at any time or times hereafter execute such financing
statements and other instruments and perform such acts as Lender may request to
establish and maintain a valid security interest in the Collateral, and will pay
all costs of filing and recording.

 

7. Until Lender shall notify Guarantor of the revocation of such power and
authority, Guarantor will, at its own expense, endeavor to collect, as and when
due, any accounts which are Collateral. Upon the occurrence of an Event of
Default (as defined herein) Guarantor will, at the Lender’s request, deliver all
proceeds of such collections to Lender at its request.

 

8. Guarantor will not compromise any accounts which are Collateral without the
prior written consent of Lender.

 

9. At any time before or after an Event of Default, Lender may, and at the
request of Lender Guarantor shall, promptly notify any account borrower or
obligor of any account, instrument, chattel paper, other right to payment or
general intangible constituting Collateral that the same has been assigned to
Lender and direct such account borrower or obligor to make all future payments
to Lender.

 

10. Guarantor will at all times keep accurate and complete records of the
Collateral and permit Lender to inspect the same, and the Collateral, at all
reasonable times. Guarantor will, upon request of Lender, furnish to Lender such
reports and statements as Lender may request with respect to the Collateral and
the operation of the Property.

 

11. If Guarantor at any time fails to perform or observe any agreements herein,
Lender, in the name and on behalf of the Guarantor or, at its option in its own
name, may perform or observe such agreements and take any action which Lender
may deem necessary or desirable to cure or correct such failure. Guarantor
irrevocably authorizes Lender and grants Lender a limited power of attorney in
the name and on behalf of Guarantor or, at its option in its own name, to take
any action deemed by Lender to be necessary or desirable to establish, perfect,
protect or enforce the security interest created by this Security Agreement.

 

12. Guarantor will keep and maintain the Collateral in good order and repair,
ordinary wear and tear excepted, and will not sell, encumber, offer to sell,
transfer, lease or otherwise dispose of the Collateral other than in the
ordinary course of its business without the written consent of Lender.

 

13. Until the occurrence of an Event of Default, the Guarantor shall be entitled
to possession of the Collateral.

 

14. Guarantor shall be in default under this Security Agreement upon the
occurrence of an Event of Default under the Loan Agreement, or if any covenant,
warranty or representation of this Security Agreement shall prove to be untrue
in any material respect.

 

  3 

  

 

15. In the event of an occurrence of an Event of Default:

 

  (a) Lender shall have the right, at its option and without demand or notice,
to declare all or any part of the Obligations immediately due and payable;      
  (b) Lender may exercise, in addition to the rights and remedies granted
hereby, all of the rights and remedies of a Lender under the Uniform Commercial
Code or any other applicable law;         (c) Lender may effect all necessary
insurance, pay the premiums thereon, and may pay any taxes, liens and
encumbrances on the Collateral, and any such payments made by Lender with
interest at the highest legal rate allowed by law shall be a part of the
Obligations;         (d) Guarantor agrees to make the Collateral available to
Lender; and         (e) Guarantor agrees to pay all reasonable costs and
expenses of Lender, including reasonable attorneys’ fees, in the collection of
any of the Obligations or the enforcement of any of Lender’s rights.

 

16. The following terms and conditions shall apply to this Security Agreement:

 

  (a) If any notification of intended disposition of any of the Collateral is
required by law, such notification shall be deemed reasonable and properly given
if mailed at least ten (10) days before such disposition, postage prepaid,
addressed to Guarantor at the address shown herein.         (b) Waiver of any
default hereunder by Lender shall not be a waiver of any other default or of a
same default on a later occasion. No delay or failure by Lender to exercise any
right or remedy shall be a waiver of such right or remedy and no single or
partial exercise by Lender of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy at any
other time.         (c) This Security Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by the laws of Minnesota, without regard to principles of conflicts of
law. If any part of this Security Agreement shall be adjudged invalid, the
remainder shall not thereby be invalidated.         (d) If more than one party
shall sign this Security Agreement, the term “Guarantor” shall mean all such
parties and each of them and all such parties shall be jointly and severally
obligated hereunder. All rights of Lender shall inure to the benefit of the
Lender’s successors and assigns, and all obligations of Guarantor shall bind
Guarantor’s successors and assigns.         (e) This Security Agreement contains
the entire agreement between the parties, and no oral agreements shall be
binding.

 

17. The Guarantor represents, certifies, warrants and agrees that the Guarantor
understands all of the provisions of this Security Agreement. The Guarantor also
agrees that compliance by the Lender with the express provisions of this
Security Agreement shall constitute good faith and shall be considered
reasonable for all purposes.

 

[Remainder of this page intentionally left blank; signature page follows]

 

  4 

  

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Security Agreement on the day and year first above written.

 

LENDER:   GUARANTOR:       TRADITION CAPITAL BANK,   WSI ROCHESTER, INC., a
Minnesota state banking corporation   a Minnesota corporation

 

By: /s/ Natalia Armitage   By: /s/ Paul D. Sheely Natalia Armitage   Paul D.
Sheely Its: Senior Vice President   Its: Chief Financial Officer

 

  5 

  

 

